918 F.2d 186
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Ralph SMITH, Petitioner,v.DEPARTMENT OF the INTERIOR, Respondent.
No. 90-3135.
United States Court of Appeals, Federal Circuit.
Oct. 12, 1990.

Before PLAGER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board (Board) dismissed for lack of jurisdiction the petitioner's appeal (in docket No. DE07528810317) challenging his resignation from government employment as coerced.  The Board found that the petitioner's resignation was voluntary, an action which the Board has no jurisdiction to review.


2
The decision of the Board is affirmed on the basis of the opinion of the Board's administrative judge.